DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 314 in Fig. 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20, 21, and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 20, the claim is indefinite because it recites a narrow numerical range that falls within a broader range.
Regarding claim 21, the claim is indefinite because it recites a narrow numerical range that falls within a broader range.
Regarding claim 23, the claim is indefinite because it recites a narrow numerical range that falls within a broader range.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-25, 27, 29, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Men et al., JP H05-111996 A (hereinafter Men).
Regarding claim 18, Men teaches a printing system comprising:
a) a printing roll (30, Fig. 1) having a rigid printing pattern (14, Fig. 1) on a surface thereof configured to receive an ink material; and
b) an inking roll (15, Fig. 1) positioned adjacent to the printing roll, the inking roll comprising an elastically deformable surface (28, Fig. 1) and a plurality of cells (“the hard intaglio plate 28 has a large number of ink cells,” p. 10, lines 2-3) disposed on the elastically deformable surface, wherein the inking roll comprises a shell layer (28, Fig. 1) and an elastomeric layer (16, Fig. 1), wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater (“the material of the hard intaglio 28 may be metal or ceramic. As metals, stainless steel materials such as SUS304 and SUS316,” p. 10, lines 3-4).
Regarding claim 19, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches an applicator configured to coat the ink material onto at least a portion of the elastically deformable surface of the inking roll (2, Fig. 1).
Regarding claim 20, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the elastomeric layer exhibits a modulus of 0.1 to 100 megapascals (MPa) or 0.1 MPa to 25 MPa (“elastic layer 16,” p. 9; “Young’s Modulus and the thickness of the elastic layer 16 are appropriately changed,” p. 10, and 0.1 MPa to 100 MPa modulus is within the range of modulii for natural rubber, synthetic rubber, elastomer, and commercially available cushion tape,” p. 3).
Regarding claim 21, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the shell layer comprises a thickness of 1.27 centimeters or less or 1.00 cm or less (“hard intaglio plate was formed by etching a SUS304 sheet having a thickness of 0.200mm,” p. 12).
Regarding claim 22, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the shell layer is composed of nickel, stainless steel, copper, chrome, alloys, or a combination thereof (“the material of the hard intaglio 28 may be metal or ceramic. As metals, stainless steel materials such as SUS304 and SUS316,” p. 10, lines 3-4).
Regarding claim 23, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the inking roll exhibits a length of elastic deformation of the elastically deformable surface upon contact with the printing roll, preferably 50 micrometers or greater or 125 micrometers or greater (This claim recites an intended use of the apparatus, and is incapable of patentably distinguishing the apparatus over otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance the apparatus of the prior art is structurally identical to the apparatus of the claimed invention, and the apparatus of Men is therefore capable of being used in the manner claimed).3
Regarding claim 24, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the printing roll includes an outer layer disposed around a core and wherein the rigid printing pattern is formed on a surface of the outer layer (“a hard layer made of Cr.su2.O.sub.3 having a thickness of 200 µm was formed on the circumferential surface of an iron plate cylinder 30 having a diameter of 160mm by plasma spraying,” p. 12).
Regarding claim 25, Men teaches the invention of claim 24, as set forth in the rejection of claim 24 above. Men also teaches wherein the outer layer is composed of nickel, stainless steel, copper, chrome, alloys, or a combination thereof (“a hard layer made of Cr.su2.O.sub.3 having a thickness of 200 µm was formed on the circumferential surface of an iron plate cylinder 30 having a diameter of 160mm by plasma spraying,” p. 12).
Regarding claim 27, Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Men also teaches wherein the rigid printing pattern has a pattern feature coverage of the total area of the rigid printing pattern of 1 percent to 5 percent (this limitation merely refers to an intended use of the rigid printing pattern, and is incapable of otherwise patentably distinguishing the invention over otherwise identical prior art, as set forth in MPEP § 2114(II). In this instance, if the pattern that is desired to be printed requires a total area of the rigid printing pattern to be between 1 and 5 percent, then the total area of the rigid printing pattern will be between 1 and 5 percent.
Regarding claim 28, Men teaches a method of printing comprising:
a) inking at least a portion of a rigid printing pattern (14, Fig. 1) on a surface of a printing roll (30, Fig. 1) by contacting the rigid printing pattern with an inking roll (15, Fig. 1), the inking roll comprising an elastically deformable surface (28, Fig. 1) and a plurality of cells disposed on the elastically deformable surface (“the hard intaglio plate 28 has a large number of ink cells,” p. 10, lines 2-3), wherein the inking roll comprises a shell layer (28, Fig. 1) and an elastomeric layer (16, Fig. 1), wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater (“the material of the hard intaglio 28 may be metal or ceramic. As metals, stainless steel materials such as SUS304 and SUS316,” p. 10, lines 3-4); and
b) contacting the rigid printing pattern with a substrate, transferring the ink material from the rigid printing pattern to a surface of the substrate (substrate 13, Fig. 1).
Regarding claim 29, Men teaches the invention of claim 28, as set forth in the rejection of claim 28 above. Men also teaches transferring the ink material to at least a portion of the plurality of cells of the inking roll using an applicator, wherein the applicator sprays, brushes, or dispenses the ink material onto a portion of the plurality of cells of the inking roll while the inking roll axially rotates (applicator 2, Fig. 1).
Regarding claim 30, Men teaches the invention of claim 28, as set forth in the rejection of claim 28 above. Men also teaches solidifying the ink material to form a printing pattern on the substrate (ink will need to either be dried via evaporating solvent or cured via radiation energy to set the ink on the substrate, lest the ink remain “wet” and subject to smearing due to contact with other objects, including, but not limited to, the print operator’s fingers and or nice work clothes).
Regarding claim 32, Men teaches the invention of claim 28, as set forth in the rejection of claim 28 above. Men also teaches which is a roll-to-roll process (roll 15 to roll 30, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 18, 26, 28, and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Men.
Regarding claim 18:
AAPA teaches a printing system comprising:
a) a printing roll having a rigid printing pattern on a surface thereof configured to receive an ink material (120, Fig. 1A); and
b) an inking roll positioned adjacent to the printing roll (110, Fig. 1A), the inking roll comprising an elastically deformable surface and a plurality of cells disposed on the elastically deformable surface (unlabeled cells on 110, Fig. 1A). AAPA teaches that a flexible stamp can deform upon contact with a rigid impression roller (p. 1, lines 15-18).
AAPA does not teach wherein the inking roll comprises a shell layer and an elastomeric layer, wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater.
Men teaches a printing system comprising:
a) a printing roll (30, Fig. 1) having a rigid printing pattern (14, Fig. 1) on a surface thereof configured to receive an ink material; and
b) an inking roll (15, Fig. 1) positioned adjacent to the printing roll, the inking roll comprising an elastically deformable surface (28, Fig. 1) and a plurality of cells (“the hard intaglio plate 28 has a large number of ink cells,” p. 10, lines 2-3) disposed on the elastically deformable surface, wherein the inking roll comprises a shell layer (28, Fig. 1) and an elastomeric layer (16, Fig. 1), wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater (“the material of the hard intaglio 28 may be metal or ceramic. As metals, stainless steel materials such as SUS304 and SUS316,” p. 10, lines 3-4).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the printing roll and inking roll of Men, because this would provide a rigid printing roll that solves the problem with AAPA that the flexible printing roll deforms when it contacts the impression roll, thereby resulting in wherein the inking roll comprises a shell layer and an elastomeric layer, wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater.
Regarding claim 26, the combination of AAPA and Men teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of AAPA and Men also teaches an impression roll positioned adjacent to the printing roll to form a nip (AAPA: impression roller 130, Fig. 1A).
Regarding claim 28:
AAPA teaches a method of printing comprising:
a) inking at least a portion of a printing pattern (122, Fig. 1A) on a surface of a printing roll (120, Fig. 1A) by contacting the rigid printing pattern with an inking roll, the inking roll comprising an elastically deformable surface (110, Fig. 1A); and
b) contacting the rigid printing pattern with a substrate, transferring the ink material from the rigid printing pattern to a surface of the substrate (substrate 142, Fig. 1A). AAPA teaches that a flexible stamp can deform upon contact with a rigid impression roller (p. 1, lines 15-18).
AAPA does not teach a plurality of cells disposed on the elastically deformable surface, wherein the inking roll comprises a shell layer and an elastomeric layer, wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater.
Men teaches a printing system comprising:
a) a printing roll (30, Fig. 1) having a rigid printing pattern (14, Fig. 1) on a surface thereof configured to receive an ink material; and
b) an inking roll (15, Fig. 1) positioned adjacent to the printing roll, the inking roll comprising an elastically deformable surface (28, Fig. 1) and a plurality of cells (“the hard intaglio plate 28 has a large number of ink cells,” p. 10, lines 2-3) disposed on the elastically deformable surface, wherein the inking roll comprises a shell layer (28, Fig. 1) and an elastomeric layer (16, Fig. 1), wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater (“the material of the hard intaglio 28 may be metal or ceramic. As metals, stainless steel materials such as SUS304 and SUS316,” p. 10, lines 3-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the printing roll and inking roll of Men, because this would provide a rigid printing roll that solves the problem with AAPA that the flexible printing roll deforms when it contacts the impression roll, thereby resulting in wherein the inking roll comprises a shell layer and an elastomeric layer, wherein the shell layer is disposed around the elastomeric layer, and wherein the shell layer is composed of ceramic or metal, and wherein the shell layer has a Mohs hardness of 3 or greater.
Regarding claim 31, the combination of AAPA and Men teaches the invention of claim 28, as set forth in the rejection of claim 28 above. The combination of AAPA and Men also teaches wherein contacting the rigid printing pattern with a substrate further comprises providing an impression roll positioned adjacent to the printing roll to form a nip, and providing the substrate into the nip (AAPA: impression roller 130, Fig. 1A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pertile et al., US 2012/0055359 A1, discloses a sleeved anilox roller, 5, Fig. 4, having similar features to the claimed invention, but with all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
08 July 2022

/MATTHEW G MARINI/
Primary Examiner, Art Unit 2853